NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3725-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMIE FRANKLIN, a/k/a
JAMIE JERMANY FRANKLIN,
JAMIE J. FRANKLIN, and
JAY-JAY,

     Defendant-Appellant.
___________________________

                   Argued October 7, 2019 – Decided November 27, 2019

                   Before Judges Sabatino, Geiger and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment Nos. 17-06-0374,
                   17-06-0389, and 17-06-0437.

                   Stephen P. Hunter, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Stephen P. Hunter, of
                   counsel and on the briefs).

                   Sarah C. Hunt, Deputy Attorney General, argued the
                   cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Sarah C. Hunt, of counsel and on the
            brief).

PER CURIAM

      Defendant Jamie Franklin was charged with first-degree gang criminality,

N.J.S.A. 2C:33-29 (the gang criminality count), and numerous other crimes. He

moved to dismiss the gang criminality count, arguing that N.J.S.A. 2C:33-29 is

unconstitutional because it is facially vague—providing inadequate notice of the

conduct it prohibits and minimal guidelines to govern law enforcement—and

overbroad—infringing his rights of free speech and association. The trial court

denied the motion.    Defendant subsequently entered into a plea agreement

resolving the charges brought against him in three indictments.       The plea

agreement included dismissal of the gang criminality count. Defendant was

sentenced in accordance with the plea agreement. The gang criminality count

was dismissed. He appeals from the denial of his motion to dismiss the gang

criminality count. In the alternative, he argues that the judgment of conviction

should be amended to specify the order that the prison terms imposed are served.

      For the reasons that follow, we concur with the trial court and likewise

conclude that N.J.S.A. 2C:33-29 does not violate the constitutional principles

invoked by defendant. We therefore affirm the denial of the motion to dismiss



                                                                        A-3725-17T3
                                       2
the gang criminality count, but remand to amend the judgment of conviction to

set forth the sequence that the sentences imposed are to be served.

                                       I.

      In October 2015, the Jersey City Police Department obtained a

communications data warrant for defendant's Facebook account based upon

probable cause that defendant was engaged in gang criminality as a member of

the "M.O.B. Piru Bloods" criminal street gang.1 Police reviewed incriminating

Facebook conversations between defendant and other members of the Bloods

gang. Defendants and his cohorts allegedly discussed: (1) using guns for gang

activity; (2) buying, selling, and trading guns and ammunition; (3) participating

in and coordinating the buying, selling, and manufacturing of crack cocaine,

PCP, and Percocet; (4) committing armed robberies and how the proceeds would

be divided; and (5) targeting members of rival gangs for robberies and other

violence.

      The investigation culminated in numerous charges being brought against

defendant and eleven-co-defendants, including six that were also charged with

gang criminality. A Hudson County Grand Jury returned a fifty-three count



1
  According to the indictment, the M.O.B. Piru sect is also known as "Parkside,"
"5 Blocks," and "G'Z."
                                                                         A-3725-17T3
                                       3
indictment (Indictment No. 17-06-0374). Fifteen of those counts pertained to

defendant, charging him with first-degree gang criminality (count one); third-

degree conspiracy to distribute a controlled dangerous substance (CDS), (counts

two, four, and five); second-degree conspiracy to distribute CDS (count three),

second-degree conspiracy to commit unlawful possession of a handgun (count

six); second-degree conspiracy to commit robbery (count seven); third-degree

distribution of CDS (count eleven); third-degree distribution of CDS in a school

zone (count twelve); second-degree distribution of CDS near a public park

(count thirteen); third-degree hindering apprehension (count fourteen); second-

degree unlawful possession of a handgun (count fifteen); third-degree receiving

stolen property (count sixteen); fourth-degree unlawful possession of a firearm

by a minor (count seventeen); and third-degree endangering the welfare of a

child (count eighteen).

      The grand jury also returned two other single count indictments against

defendant. Indictment No. 17-06-0389 charged defendant with second-degree

unlawful possession of an assault firearm, N.J.S.A. 2C:39-5(f). Indictment No.

17-06-0437 charged defendant with third-degree bail jumping, N.J.S.A. 2C:29-

7.




                                                                        A-3725-17T3
                                       4
      Defendant moved to dismiss the gang criminality count, challenging the

constitutionality of N.J.S.A. 2C:33-29. The trial court issued an order and

written opinion denying the motion.

      Defendant then entered into a plea agreement, pleading guilty to the single

counts of Indictment Nos. 17-06-0389 and 17-06-0437, and the following counts

of Indictment No. 17-06-0374: second-degree conspiracy (count three); third-

degree distribution of CDS (count eleven); and an amended charge of fourth -

degree aggravated assault by pointing a firearm, N.J.S.A. 2C:12-1(b)(4) (count

fifteen). In exchange, the State agreed to dismiss the remaining charges against

defendant, including the gang criminality count, and to recommend an aggregate

term of six and one-half years, subject to a five-year period of parole

ineligibility.

      More specifically, the State would recommend the following prison terms:

(1) on Indictment 17-06-0374, concurrent three-year flat terms on counts three

and eleven, to be served consecutively to an eighteen-month term, subject to

eighteen months of parole ineligibility on count fifteen; (2) a five-year prison

term, subject to forty-two months of parole ineligibility on count one of

Indictment No. 17-06-0389, to run concurrently with counts three and eleven of

Indictment No. 17-06-0374; and (3) a three-year flat term on count one of


                                                                         A-3725-17T3
                                       5
Indictment No. 17-06-0437, to run concurrently with counts three and eleven of

Indictment No. 17-06-0374.

      In answer to question 4(e) of the standard plea form, defendant indicated

he was waiving his right to appeal the denial of all pretrial motions except his

motion to dismiss Indictment No. 17-06-0374, and expressly cited Rule 3:9-3(f).

      At sentencing, there was no explicit mention of the conditional nature of

the plea that preserved the right to appeal the denial of the motion to dismiss.2

The prosecutor did not indicate his consent to the conditional plea and the judge

did not expressly approve it.

      The defense requested that the sentence on count fifteen of Indictment No.

17-06-0374 be served first before the other counts. The State took no position

on defendant's request to serve that prison term first and requested the court to

sentence defendant in accordance with the terms of the plea agreement. The

trial court found aggravating factors three (risk the defendant will commit

another offense), N.J.S.A. 2C:44-1(a)(3), and nine (need for deterring defendant




2
  Near the conclusion of the sentencing hearing, defendant's trial counsel stated,
"Judge, I did execute the notice of appeal rights with [defendant]. He signed it.
A copy is with the [c]ourt. Thank you." That was the only mention of the right
to appeal.
                                                                          A-3725-17T3
                                        6
and others from violating the law), N.J.S.A. 2C:44-1(a)(9), and no mitigating

factors.

      The court sentenced defendant in accordance with the plea agreement to

an aggregate six and one-half-year prison term subject to five years of parole

ineligibility. The court stated that "all sentences are concurrent with each other

and consecutive to [c]ount [fifteen]." When trial counsel asked the court to

confirm that it had no objection to the eighteen-month term on count fifteen

being served first, the court stated:

             Right. And well, that's why I sentenced it that way
             because the judgment of conviction is going to indicate
             the first sentence is [eighteen] months with [eighteen
             months of parole ineligibility] and then the next
             sentence will be everything running concurrent to each
             other and consecutive. I'll indicate on the judgment of
             conviction that the [eighteen] with [eighteen] should be
             served first.

The judgment of conviction did not so indicate. An amended judgment of

conviction stated count eleven "is to run consecutive to count [fifteen] and

concurrent with count [three] and indictments 17-06-437 and 17-06-389." This

appeal followed.

      On appeal, defendant raises the following points:

             POINT I.
             THE GANG CRIMINALITY STATUTE, N.J.S.A.
             2C:33-29, IS UNCONSTITUTIONAL BECAUSE IT

                                                                          A-3725-17T3
                                        7
            IS FACIALLY VAGUE, FAILING TO PROVIDE
            BOTH ADEQUATE NOTICE OF WHAT CONDUCT
            IT PROHIBITS AND MINIMAL GUIDELINES TO
            GOVERN LAW ENFORCEMENT.

            POINT II.
            N.J.S.A. 2C:33-29 IS ALSO UNCONSTITUTIONAL
            BECAUSE IT IS OVERLY BROAD, INFRINGING
            UPON THE RIGHTS TO FREE SPEECH AND
            ASSOCIATION.

            POINT III.
            THE JUDGMENTS OF CONVICTION SHOULD BE
            AMENDED TO EXPRESSLY INDICATE THE
            CORRECT ORDER THAT THE CONSECUTIVE
            SENTENCES WILL BE SERVED.

                                       II.

                                       A.

      We first address whether defendant waived his right to appeal from the

denial of his motion to dismiss the gang criminality count. Defendant argues

his plea was conditional. Question 4(e) of defendant's plea form states defendant

waived his "right to appeal the denial of all other pretrial motions except the

following: [Indictment No. 17-06-374] motion to dismiss Indictment[,] R. 3:9-

3(f)." However, the court did not give its approval on the record to defendant

reserving the right to appeal from the denial of his motion to dismiss the gang

criminality count during either the plea colloquy or the sentencing hearing. Nor

did the prosecutor consent on the record to preservation of that right to appeal.

                                                                          A-3725-17T3
                                        8
      "Generally, a guilty plea constitutes a waiver of all issues which were or

could have been addressed by the trial judge before the guilty plea." State v.

Davila, 443 N.J. Super. 577, 585 (App. Div. 2016) (quoting State v. Robinson,

224 N.J. Super. 495, 498 (App. Div. 1988)). With limited exception, the waiver

applies to claims of constitutional violations. See State v. Knight, 183 N.J. 449,

470 (2005) ("[A] defendant who pleads guilty is prohibited from raising, on

appeal, the contention that the State violated his constitutional rights prior to the

plea." (quoting State v. Crawley, 149 N.J. 310, 316 (1997))); State v. J.M., 182

N.J. 402, 410 (2005) ("failure to enter a conditional plea under Rule 3:9-3(f)

generally bars appellate review of non-Fourth Amendment constitutional

issues”).

      The waiver rule has three exceptions. Knight, 183 N.J. at 471. The first

exception pertains to challenges to an unlawful search and seizure of evidence

after entering a guilty plea. R. 3:5-7(d). The second exception pertains to an

appeal from an order denying entry into the pretrial intervention program. R.

3:28-6(d). The third exception is an appeal from an adverse determination of a

pre-trial motion "specifically reserved by a conditional guilty plea entered in

accordance with [Rule 3:9-3(f)]." State v. Davila, 443 N.J. Super. 577, 586

(App. Div. 2016). Here, only the third exception is relevant.


                                                                             A-3725-17T3
                                         9
      Rule 3:9-3(f) provides in pertinent part:

            With the approval of the court and the consent of the
            prosecuting attorney, a defendant may enter a
            conditional plea of guilty reserving on the record the
            right to appeal from the adverse determination of any
            specified pretrial motion. If the defendant prevails on
            appeal, the defendant shall be afforded the opportunity
            to withdraw his or her plea.

            [R. 3:9-3(f) (emphasis added).]

      "Ordinarily, a guilty plea conditioned on the reservation of the right to

appeal must be approved by the plea judge and the reservation must be placed

'on the record.'" State v. Nicolas, ___ N.J. Super. ___, ___ (App. Div. 2019)

(slip op. at 4) (quoting Davila, 443 N.J. Super. at 586).

      By not reserving the right to appeal on the record with the consent of the

prosecutor and the approval of the court, defendant waived his right to seek

appellate review of the denial of the motion to dismiss the gang criminality

count.

                                        B.

      For the sake of completeness, we also address whether defendant's

challenges to the constitutionality of N.J.S.A. 2C:33-29 are also moot. Here, as

part of his negotiated plea, defendant seeks to appeal a pre-trial motion relating

only to the gang criminality count, which was dismissed at sentencing pursuant


                                                                          A-3725-17T3
                                       10
to the terms of the plea agreement.         The State argues the issue of the

constitutionality of N.J.S.A. 2C:33-29 is moot. Conversely, defendant argues

that if we reverse the trial court's determination that N.J.S.A. 2C:33-29 is

constitutional, he should be permitted to withdraw his guilty plea and negotiate

a better plea agreement because he would no longer be facing the first-degree

gang criminality count.

      In Davila, we faced a functionally identical issue. 443 N.J. Super. at 583-

84. We explained that our courts "do not resolve issues that have become moot

due to the passage of time or intervening events." Id. at 584 (quoting City of

Camden v. Whitman, 325 N.J. Super. 236, 243 (App. Div. 1999)). Nor do we

render advisory opinions. Ibid. We held "that if a pre-trial motion only affects

a dismissed count, an appeal of that pre-trial motion presents a moot, non-

justiciable question." Id. at 585. Accordingly, upon dismissal of the gang

criminality count pursuant to the plea agreement, defendant's constitutional

challenge to N.J.S.A. 2C:33-29 became moot. Ibid.

                                       C.

      Although "defendant's appeal of a pre-trial motion relating only to a

dismissed count is moot," Davila, 443 N.J. Super. at 581, "the New Jersey

Constitution does not restrict the exercise of judicial power to actual cases and


                                                                         A-3725-17T3
                                      11
controversies."    State v. McCabe, 201 N.J. 34, 44 (2010) (citing State v.

Gartland, 149 N.J. 456, 464 (1997)). "Occasionally, the courts will consider the

merits of an issue notwithstanding its mootness where significant issues of

public import appear." Davila, 443 N.J. Super. at 589 (citing Joye v. Hunterdon

Cent. Reg’l High Sch. Bd. of Educ., 176 N.J. 568, 583 (2003)). In accordance

with a well-established principle, we decline to do so in this matter.

      We do not address the constitutional issues raised by defendant because

the matter can be resolved by resort to our court rules and case law. As our

Supreme Court recently stated, "[c]ourts should not reach a constitutional

question unless its resolution is imperative to the disposition of litigation." State

in the Interest of A.R., 234 N.J. 82, 97 (2018) (alteration in original) (quoting

Randolph Town Ctr., L.P. v. Cty. of Morris, 186 N.J. 78, 80 (2006)).

Consequently, "we do not address constitutional questions when a narrower,

non-constitutional result is available." Ibid. (quoting USDA v. Scurry, 193 N.J.

492 n.4 (2008)).     See also Slack v. McDaniel, 529 U.S. 473, 485 (2000)

(recognizing a court "will not pass upon a constitutional question although

properly presented by the record, if there is also present some other ground upon

which the case may be disposed of." (quoting Ashwander v. TVA, 297 U.S. 288,

347 (1936) (Brandeis, J., concurring))).


                                                                             A-3725-17T3
                                        12
      Here, defendant's constitutional challenges to N.J.S.A. 2C:33-29 were not

preserved in accordance with Rule 3:9-3(f) and are moot. Because we dispose

of defendant's constitutional challenges on those bases, we decline to address

the merits of defendant's Points II and III.

                                        III.

      At sentencing, the trial court stated the first sentence to be served would

be the prison term on count fifteen of Indictment No. 17-06-0374, and the

judgment of conviction would indicate same. The judgment of conviction did

not expressly state the order the sentences would be served. The State does not

object to amending the judgment of conviction on Indictment No. 17-06-0374

to reflect that the sentence on count fifteen shall be served first, consistent with

the court's statement at sentencing. See State v. Abril, 444 N.J. Super. 553, 564

(App. Div. 2016) ("In the event of a discrepancy between the court's oral

pronouncement of sentence and the sentence described in the judgment of

conviction, the sentencing transcript controls and a corrective judgment is to be

entered." (citing State v. Rivers, 252 N.J. Super. 142, 147 n.1 (App. Div.

1991))).

      We remand for entry of an amended judgment of conviction on Indictment

No. 17-06-0374 that shall specify that the term on count fifteen shall be served


                                                                            A-3725-17T3
                                        13
before the terms on counts three and eleven and the sentences on Indictment

Nos. 17-06-0389 and 17-06-0437.

      Affirmed in part and remanded in part for entry of an amended judgment

of conviction on Indictment No. 17-06-0374 in accordance with this opinion.

We do not retain jurisdiction.




                                                                     A-3725-17T3
                                    14